Per Curiam.
Oil leave granted, defendant appeals his jury conviction and sentence for violation of CL 1948, § 750.110, as amended by PA 1964, No 133 (Stat Ann 1968 Cum Supp § 28.305). Defendant states the only question involved as: “Was the great weight of evidence as presented at the time of trial sufficient to convict beyond a reasonable doubt?”, but in addition, he also attacks the charge of the trial court.
A review of the trial record reveals facts established by direct or circumstantial evidence which, together with the reasonable inferences to be drawn therefrom, support a finding of guilt beyond a reasonable doubt and negate all reasonable theories consistent with defendant’s innocence. This complies with the test set forth in People v. Spann (1966), 3 Mich App 444.
At trial, defendant not only failed to object to the charge of the court as required by GCÉ 1963, 516.2, he stated affirmatively his belief that the instruction was adequate.
Affirmed.
Lesinski, C. J., and Quinn and Moody, JJ., concurred.